Order entered August 20, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00815-CV

                         IN RE QUINCY BLAKELY, Relator

               Original Proceeding from the 194th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. WX1890017

                                       ORDER
                    Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY AS MOOT relator’s petition for

writ of mandamus.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE